Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a birdfeeder, comprising: a housing having at least a first receptacle for receiving a flowable bird feed, said receptacle defining a feed flow path from a top portion of said receptacle to a bottom portion thereof; and in particular a plurality of upwardly extending partitions disposed in said feed flow path of said receptacle so as to define a plurality of feed chambers, each of said partitions extending across a lower portion of said feed flow path, at a location of each respective one of said partitions, and defining an opening such that said partition defines a feed level of an associated feed chamber; a plurality of feed ports, each associated with a different one of said feed chambers and being positioned to provide access to said flowable bird feed relative to said feed level of said respective one of said chambers; and a fill port, adjacent said top end of said receptacle, for adding said flowable bird feed such that said flowable bird feed is supplied to each of said feed chambers by cascading flow of said flowable bird feed along said flow path across said partitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of bird feeders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644